
	
		III
		112th CONGRESS
		2d Session
		S. CON. RES. 57
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Rockefeller
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  census surveys and the information derived from those surveys are crucial to
		  the national welfare.
	
	
		Whereas the American Community Survey (referred to in this
			 preamble as the ACS) was launched in 2005 during the
			 Administration of President George W. Bush and has since been funded by
			 Congress as an innovation that the Bureau of the Census has been able to use in
			 place of the decennial census long form;
		Whereas the ACS provides the United States, States,
			 counties, cities, towns, neighborhoods, and other areas with annual data that
			 was formerly available only once every 10 years;
		Whereas the Federal Government relies on the ACS—
			(1)to produce annual
			 population estimates for the United States, States, metropolitan areas,
			 counties, cities, and other areas;
			(2)to produce annual
			 measures of total personal income and per capita income for the United States,
			 States, metropolitan areas, and counties;
			(3)to define
			 metropolitan areas;
			(4)to determine
			 compliance with the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.);
			 and
			(5)to fairly
			 distribute more than $450,000,000,000 in Federal domestic assistance to States
			 and other areas, including through the setting of the formulas for Federal
			 reimbursement to States for Medicaid expenditures;
			Whereas the ACS is the only source of rural and small-area
			 economic and demographic data of sufficient reliability to allow entrepreneurs,
			 business owners, and local government planners, among others, to make informed
			 decisions on where to invest, build, create jobs, and maintain or improve
			 infrastructure;
		Whereas Congress requires the information collected
			 through the ACS in order to provide adequate oversight of a substantial number
			 of executive departments, agencies, and programs;
		Whereas the citizens of the United States require the
			 information collected through the ACS for each State and congressional district
			 in order to hold their Members of Congress accountable;
		Whereas, since the founding of the United States, Congress
			 has recognized the value and mandated the use of the decennial census as a
			 means to gather information that informs public policy and measures the
			 progress of the United States;
		Whereas the congressional tradition of the decennial
			 census was initiated by the efforts of United States Representative James
			 Madison, the Father of the Constitution, who argued on the floor
			 of the House of Representatives that Congress, in considering the Act entitled
			 An Act providing for the enumeration of the Inhabitants of the United
			 States (commonly known as the Census Act of 1790; 1
			 Stat. 101, chapter 2), had now an opportunity of obtaining the most
			 useful information for those who should hereafter be called upon to legislate
			 for their country if this bill was extended so as to embrace some other objects
			 besides the bare enumeration of the inhabitants; it would enable them to adapt
			 the public measures to the particular circumstances of the community. In order
			 to know the various interests of the United States, it was necessary that the
			 description of the several classes into which the community was divided, should
			 be accurately known; on this knowledge the legislature might proceed to make a
			 proper provision for the agricultural, commercial and manufacturing interests .
			 . . in due proportion;
		Whereas Representative James Madison also said,
			 This kind of information all legislatures had wished for; but this kind
			 of information had never been obtained in any country; that he wished,
			 therefore, to avail himself of the present opportunity of accomplishing
			 so valuable a purpose; and [i]f the plan was pursued in taking
			 every future census, it would give [Congress] an opportunity of marking the
			 progress of the society, and distinguishing the growth of every
			 interest.;
		Whereas Vice President Thomas Jefferson, the Father
			 of the Declaration of Independence, wrote Congress as president of the
			 American Philosophical Society that the consideration by Congress of the Act
			 entitled An Act providing for the second Census or enumeration of the
			 Inhabitants of the United States (commonly known as the Census
			 Act of 1800; 2 Stat. 11, chapter 12) offered an occasion of
			 great value, and not otherwise to be obtained, of ascertaining sundry facts
			 highly important to society . . . [and] presenting a more detailed view of the
			 inhabitants of the United States, under several different aspects,
			 including age (so as to be able to measure life expectancy), citizenship (so as
			 to be able to determine the relative contributions of births and immigration to
			 population growth), and the occupation of free males (so as to be able
			 to ascertain more completely the causes which influence life and health,
			 and furnish a curious and useful document of the distribution of society in
			 these States, and of the conditions and vocations of our fellow-citizens . .
			 .);
		Whereas diverse presidents throughout the 19th and 20th
			 centuries, such as John Quincy Adams, Martin Van Buren, William McKinley,
			 Herbert Hoover, and Franklin Roosevelt, asked for and received from Congress
			 permission to expand the scope of census questions unrelated to
			 enumeration;
		Whereas the Economic Census is required by law to be
			 conducted every 5 years, provides the most authoritative and comprehensive data
			 about United States businesses, and provides the foundation for key economic
			 indicators, such as the gross domestic product;
		Whereas, in response to the recommendations of the
			 Intensive Review Committee (also known as the Watkins
			 Commission), Congress enacted the recommendations into law in 1954,
			 thereby providing for quinquennial censuses of manufacturing, mineral
			 industries, and other businesses;
		Whereas the finding of the Watkins Commission that
			 [w]ithout these census records, it would not be possible to construct or
			 interpret this system of economic indicators. Business executives, farmers,
			 labor leaders, professional men, scholars, scientists, government officials,
			 and administrators in all phases of our society are dependent on census records
			 or on economic indicators based on census records. is as true today as
			 it was in 1954;
		Whereas the Economic Census—
			(1)provides the
			 foundation for key annual, quarterly, and monthly Federal economic indicators,
			 including the gross domestic product, industrial production, labor
			 productivity, manufacturing and services industry activity, producer price
			 indices, research and development expenditures, commodity flows, and
			 employer-sponsored health insurance coverage;
			(2)provides the
			 basis for Federal macroeconomic and budget projections; and
			(3)informs Federal
			 trade, competitiveness, and entrepreneurship policies;
			Whereas single firms rely on the Economic Census to
			 compare their operations to industry averages, identify markets, and inform
			 decisions on business location, capital investment, product research and
			 development, and marketing strategies;
		Whereas the information collected through the Economic
			 Census affords the private and public sectors the ability to make good
			 decisions and use resources in a way such that the entire country is more
			 efficient and better able to compete in the world economy, thereby allowing the
			 United States to maintain a high standard of living;
		Whereas what is today called the Economic Census began as
			 the census of manufactures in 1810;
		Whereas the census of manufactures (as well as the census
			 of agriculture) became a regular feature of census taking in 1840 and has
			 remained such ever since;
		Whereas household and business responses to census surveys
			 allow national, State, and local officials to make informed decisions, just as
			 James Madison envisioned, providing timely and accurate statistics even for
			 small localities;
		Whereas, historically, Congress has followed the precedent
			 set by all previous Congresses in supporting and directing the collection of a
			 range of information in the ACS and the Economic Census to guide its own
			 deliberations and consideration of policies;
		Whereas Federal courts have consistently upheld the
			 constitutionality of including questions unrelated to enumeration in the
			 decennial census and requiring answers to such questions; and
		Whereas Congress has mandated and the Department of
			 Commerce has successfully implemented strict protection of the confidentiality
			 of responses: Now, therefore, be it
		
	
		That Congress—
			(1)encourages the
			 people of the United States to fulfill their civic duty and follow the law by
			 responding to all census surveys conducted by the Bureau of the Census;
			 and
			(2)strongly
			 encourages the Bureau of the Census—
				(A)to provide United
			 States households and businesses with information regarding the community,
			 economic, and fiscal benefits to be gained from participation in the American
			 Community Survey and the Economic Census;
				(B)to use the most
			 current methodologies and technologies to reduce any burden of responding to
			 the American Community Survey and the Economic Census; and
				(C)to continue, as
			 the Bureau of the Census has done throughout its history, to innovate its
			 methods, processes, and products, and thus maintain the world-class standards
			 that have made the Bureau of the Census an international leader among
			 statistical agencies.
				
